Title: John Crawford to Thomas Jefferson, 17 December 1811
From: Crawford, John
To: Jefferson, Thomas


          
                  Highly respected Sir! 
                   
                     Baltimore 
                     17th Decr 1811
          
		  
		   In 1808 I did myself the honourr 
                  honour to forward to you a periodical paper, the Observer, then published here, in which I made some communications on the cause and seat of diseases. I have been engaged with that subject ever since, in composing Lectures which I hope to deliver this winter. I presume to think I have brought it to a considerable degree of perfection and trust I shall be able to offer what will prove generally useful. 
		  The inclosed is a copy of my first Lecture, which contains the plan I propose to pursue. If you should honour it with a perusual, you will not meet with any of the technical language which renders medical works so revolting to those who are not of the profession. You will perceive Sir! that I have experienced the fate of  nearly all who have endeavoured to accomplish reformation, or direct the views of men from a path, to which they have been long accustomed. Although I have held situations highly lucrative, the disposition of my mind has not led me to profit by them. Had I possessed such a disposition, I should have been unfitted for my present undertaking. I am however, urged by a spirit of perseverance in pursuit of the course I have adopted, and if I am enabled to develop the truth, hitherto concealed, its irresistable influence must, in the end prevail.
          When I did myself the honour to address you in 1803, on the state of public affairs, I took the liberty to suggest my views of the principles on which they were founded. The intervening period has presented nothing to invalidate those views. The catastrophe is hastening to completion; the fate of England can not remain long undecided. Her exclusion of foreign commerce is now retorted on her whilst her own is verging fast to destruction; and the war she is carrying on in Portugal and Spain, notwithstanding momentary appearances, affording not a shadow of ultimate success, must So exhaust her tottering resources It 
                  that it certainly requires no great depth of wisdom to foresee an event which is advancing with so much rapidity.
          My ideas also respecting the fate we are to experience from our Slaves appears to be but too well founded. I find the expected crisis is now freely spoken of in Congress, and yet no attempt is made to obviate the storm. On the contrary, the steps pursued are directly calculated to accelerate its approach. The most worthless and the most audacious are daily sent from this and perhaps some of the states in the vicinity to the Southward, where the embers of conflagration, at present couvered by the slightest
			 tissue, will probably, by these be quickly blown into a flame which will consume all to whom it can have access. I have been long satisfied we shall not have a war with any European power. We can
			 not, if my conception of the present trans-atlantic conflict be correct: the seperation of the temporal from the ecclesiastical power; this has been effected here, I am therefore to presume we shall feel no other consequence of it than in our commerce:
			 on this the finger of Heaven seems now to be placed, on account of the prostration of morals it has entrained. Retribution awaits us where we have been still more culpable—I fear with you Sir!
			 there
			 is not virtue enough in those who are the objects of suffering, to induce their resort to any measures which might have a tendency to mitigate or avert the threatened evil. There 
                  These are truly awful prospects on which it is distressing to dwell; but they are so continually presented to our view that the reflecting mind can not resist the impulse they excite.
          
          May you highly respected Sir! long live in safety, to enjoy the exulting reflection of having saved your country when threatened with desolation, and receive the final reward of the multiplied benefits you conferred on those over whom you So honourably presided. Accept this tribute from him who is, with veneration yours most faithfully
          
            John Crawford
        